I respectfully dissent. I disagree with the majority on only one point, although it is an important one. We agree that the officer's stop of Warren was reasonable under Terry.26 The next question is, could the officer frisk Warren *Page 608 
under these circumstances without violating his constitutional rights? Contrary to the majority, I conclude that he could.
Whether an officer can frisk a suspect must be viewed in light of the totality of the circumstances and must be viewed through the eyes of a reasonable and experienced police officer. If, during an investigative stop, an officer has a reasonable suspicion that an individual is armed based on the totality of the circumstances, he may initiate a protective search for the safety of himself and others.27 That is, I believe, what occurred here.
In this case, Officers Rhone and Bruner were in a high-crime area when they saw Warren and another man on a street corner. Their suspicions were aroused when a tissue was dropped to the ground and the men began walking away, after having viewed the officers. Rhone and Bruner approached the tissue, and Bruner tactilely examined it. Based on this examination, he believed that the tissue contained crack cocaine. Rhone then approached Warren, making a Terry stop. He proceeded to pat him down and felt what he believed was a plastic bag. When questioned about the bag, Warren conceded that it contained crack cocaine. Subsequent analysis confirmed this to be true.
The majority says that an individual's presence in a high-crime area, alone, is not sufficient grounds on which to conduct aTerry frisk, and I agree. But I believe that there was considerably more than that present in this case — the officers also suspected that Warren was trafficking drugs. InState v. Williams,28 an officer came upon a defendant who was growing and harvesting marijuana. In upholding the officer's frisk of this defendant, the court reasoned that the officer knew that individuals involved in drug trafficking were likely to be armed and dangerous; therefore, the court concluded that the officer was entitled to frisk the defendant for his own protection. I disagree with the majority's conclusion that "suspicion that an individual is trafficking in small quantities of drugs is not enough to justify a belief that the individual is armed." Rather, I conclude that Rhone's suspicion that Warren was engaged in drug trafficking, in combination with the fact that Warren was engaged in this suspected conduct in a high-crime area, provided Rhone with the requisite reasonable suspicion to justify his frisk of Warren. Accordingly, I would affirm the trial court's judgment.
26 Terry v. Ohio (1968), 392 U.S. 1, 88 S.Ct. 1868,20 L.Ed.2d 889.
27 State v. Bobo (1988), 37 Ohio St.3d 177, 524 N.E.2d 489, paragraph two of the syllabus.
28 State v. Williams (1990), 51 Ohio St.3d 58,554 N.E.2d 108. *Page 609